Citation Nr: 0417184	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right wrist fracture.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran retired from active military service in September 
1975, at which time he had more than 19 years active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The veteran filed a notice of 
disagreement with that rating decision in December 1996.  
After receiving a statement of the case in January 1997, the 
veteran perfected his appeal to the Board by timely filing a 
substantive appeal in February 1997.  


FINDING OF FACT

The veteran's residuals of a right wrist fracture is not 
productive of ankylosis, non-union of the radius or ulna or 
more than mild sensory impairment.   


CONCLUSION OF LAW

A rating greater than 10 percent for residuals of a right 
wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5010-5003 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The January 1997 statement of the case, along with the 
supplemental statements of the case issued in July 1998, July 
2003, and January 2004, advised the veteran of the laws and 
regulations pertaining to his claim of entitlement to an 
increased rating for his residuals of a right wrist fracture.  
Those documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial of his 
claim.  He was specifically informed that a higher rating for 
his residuals of a right wrist fracture was being denied 
because the evidence did not show that the disability met the 
criteria for a rating greater than 10 percent.  Both the 
statement of the case and the supplemental statements of the 
case made it clear to the veteran that in order to prevail on 
his increased rating claim, he needed to present medical 
evidence establishing that his right wrist disability had 
worsened.  The RO sent a letter to the veteran dated in 
August 2003 that informed him as to what action he needed to 
take and what action the RO would take on his claim.  
Specifically he was told that he needed to submit evidence 
showing that his right wrist disability had increased in 
severity.  Accordingly, the requirements regarding the duty 
to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's claim, which 
sequence of events was found to constitute error in Pelegrini 
v. Principi, U.S. Vet. App. No. 01-944 (January 13, 2004).  
However, the Board notes that following the August 2003 
letter to the veteran that informed him of the requirements 
of establishing entitlement to an increased rating for his 
residuals of a right wrist fracture and his and VA's 
responsibilities in the claims process, the claim was 
subsequently reviewed and an analysis of its merits 
accomplished as described in the January 2004 supplement 
statement of the case.  The veteran was then given another 
opportunity to submit additional evidence or argument.  
Neither the veteran or his representative submitted any 
additional evidence, or identified any source from whom 
records could be obtained.  Under these circumstances, the 
Board considers that the lack of notice prior to the initial 
decision by the RO was not prejudicial to the veteran.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, together 
with postservice VA and private medical records.  
Additionally, in response to his current claim, he was 
provided VA examinations in August 1996, April 1998, and 
November 2003.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the file contains the medical records from service and 
comprehensive information regarding the veteran's right 
wrist.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  



Evidence

The veteran asserts that his residuals of a right wrist 
fracture are more severely disabling than currently 
evaluated, and, therefore, warrant a higher rating.  He 
contends that those residuals include ulnar neuropathy 
involving the right hand.  

Service medical records show that the veteran sustained a 
fracture of the right wrist in November 1962 and that because 
the injury was not healing properly he subsequently underwent 
surgery on the wrist in May 1963, which included removal of 
one inch of the distal ulna.  

A July 1981 VA medical examination noted that there was a 
slight prominence of the lower end of the right ulna with an 
associated two inch scar.  Movement of the right wrist was 
about 70 percent of normal.  An X-ray of the right wrist 
showed degenerative changes involving the joint between the 
radius and navicular.  The diagnosis was mild residuals of a 
right wrist fracture with very slight limitation of motion.  
A subsequent VA examination in September 1981 revealed some 
limitation of motion in the right wrist, a right-hand grip 
that was weaker than the left-hand grip, and posttraumatic 
degenerative changes in the right wrist.  

VA outpatient records, dated from 1981 to 1996 show no 
complaints or treatment for right wrist problems until May 
1996, when the veteran complained of a depression between his 
right thumb and index finger.  Examination revealed weakness 
and atrophy of the first dorsal interosseous muscle mass on 
the right hand.  Subsequent nerve conduction studies (NCS) 
and an electromyography (EMG) in June 1996 revealed right 
ulnar neuropathy, distal to the flexor carpi ulnaris, and 
severe axonal loss without significant reinnervation.  There 
was no evidence of right carpal tunnel syndrome or right 
cervical radiculopathy.  

At an August 1996 VA orthopedic examination, the veteran 
complained of constant mild pain in the right wrist, along 
with weakness in his right-hand grip that prevented him from 
turning a wrench.  He also reported some numbness in the tips 
of the right fingers, but indicated that his dexterity was 
good and that he could write with a pen without difficulty.  
On examination, it was noted that the veteran was right-
handed.  There was some atrophy of the first dorsal 
interosseous muscle in the right hand.  He was able to make a 
tight fist, and right-hand grip was rated good, as opposed to 
excellent for the left-hand grip.  His two point 
discrimination throughout the right hand was normal.  
Reflexes, radial pulse, and capillary refill in the right 
upper extremity were normal.  He had excellent functions of 
pinch, hook, and grasp.  The fingers of the right hand were 
abducted and adducted without difficulty.  Right hand muscle 
power was 4/5, compared to 5/5 in the left hand.  An X-ray of 
the right wrist showed an old Colles fracture that was healed 
with a normal radiocarpal angle.  While the joint space was 
well maintained, some early degenerative arthritic changes 
were noted.  The diagnoses were old, healed Colles fracture 
of the right wrist and status postoperative Darrach procedure 
in the right wrist.  

At an April 1998 VA orthopedic examination, the veteran 
continued to complain of a weak right-hand grip and atrophy 
in the first dorsal interosseous muscle.  He indicated that 
sensation in his right hand was good and that there had been 
no history of nocturnal pain or heat, redness or swelling 
about the right upper extremity.  Examination revealed that 
the right hand had a normal contour except for the atrophy in 
the first dorsal interosseous muscle between the thumb and 
index finger.  The hand was well-callused, and there was no 
evidence of any atrophy in the thenar or hypothenar 
eminences.  There was no palpable tenderness about the hand 
or wrist.  He was able to make a tight fist and had a full 
range of motion about all the small joints of the right 
fingers and thumb.  Sensation was intact in the ulnar nerve 
distribution, but there was some weakness of abduction and 
adduction of the fingers of the right hand.  Reflexes and 
circulation were intact.   Both forearms measured 31 
centimeters in circumference.  There was no evidence of a 
Tinel's sign over the ulnar nerve, either at the elbow or at 
the wrist.  A Phalen's test was negative.  The functions of 
pinch, hook, and grasp were excellent.  An X-ray of the right 
wrist, which revealed deformation of the distal radius and 
ulna by old fractures and secondary osteoarthritis, was 
considered not much different from previous studies.  The 
diagnoses were old, healed Colles' fracture of the right 
wrist, with some residual arthritic changes on prior x-rays, 
and ulnar nerve neuropathy, etiology obscure.  

The examiner at the April 1998 VA examination stated that he 
could not explain the etiology of the veteran's ulnar nerve 
neuropathy, and that, in his opinion, the present neuropathy 
was in no way related to the "1963" Colles' fracture.  The 
examiner indicated that the neuropathy of the veteran's right 
wrist was probably a primary neuropathy of the ulnar nerve.  

VA outpatient records dated from July 1999 show that NCS and 
an EMG were performed in November 2001 and compared to the 
June 1996 NCS and EMG.  It was noted that stimulation of the 
right wrist had obtained a small response from the hypothenar 
muscles and the first dorsal interosseous muscle mass, 
whereas there had been no response elicited from the ulnar 
nerve in 1996.  Motor conduction was slow and ulnar sensory 
response continued to be absent.  Right carpal tunnel 
syndrome was noted by prolonged latencies in the median motor 
and sensory nerve distally, but there was no cervical 
radiculopathy.  

Outpatient records from a military medical facility, dated in 
August 2002, show that the veteran reported increased pain 
with hard squeezing while making a fist.  Strength in the 
hands was considered to be 85 percent and within full limits.  

The veteran underwent a VA orthopedic examination in November 
2003.  The examiner noted the findings from the November 2001 
NCS and EMG.  The veteran reported that his right-hand grip 
was still weak, that his right little finger was still numb 
"as [was] the only side of his right ring finger," that he 
was taking no medications, and that he had experienced right 
wrist pain up until two years before, when he was placed on 
gabapentin for low back pain.  On examination, the veteran 
did not appear to be in any acute or chronic distress.  There 
was some deformity about the right wrist, with the distal 
radius subluxed dorsally at the wrist joint.  There was an 
old healed incision over the distal ulna.  There was no 
tenderness about the wrist.  Range of motion testing for the 
right wrist revealed that dorsiflexion was to 50 degrees, 
with normal being 70 degrees; that palmar flexion was to 53 
degrees, with normal being 80 degrees; that radial deviation 
was to 25 degrees, with normal being 20 degrees; and that 
ulnar deviation was to 25 degrees, with normal being 30 
degrees.  There was no evidence of ankylosis.  Passive range 
of motion about the wrist was the same as the active range of 
motion.  Some atrophy was seen in the first dorsal 
interosseus muscle, and there was hypesthesia seizure 
involving the little and ring fingers of the right hand.  
Grip strength in the right hand was 85/90 percent of normal.  
Strength about the right wrist was 5/5.  The veteran had 
excellent functions of pinch, hook, grasp, and opposition.  
Circulation in right hand was normal.  X-rays of the  right 
wrist revealed some deformity of the distal radius, with some 
irregularity of the articulating surface, and degenerative 
changes involving the radiocarpal joint, with some 
subchondral sclerosis.  The diagnoses were old, healed 
reverse Barton's fracture of the right wrist, ulnar 
neuropathy of the right hand, and right carpal tunnel 
syndrome.   


Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, .  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is assigned a 20 percent 
evaluation when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and is assigned a 10 
percent evaluation when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Notes: The 20 and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion and will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A 10 percent rating is assigned for malunion of the ulna with 
bad alignment.  When there is nonunion of the ulna in the 
lower half, a 20 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5211.  

Malunion of the radius, with bad alignment, is assigned a 10 
percent rating.  Nonunion in the lower half of the radius, 
with false movement but no loss of bone substance or 
deformity, is assigned a 20 percent rating if the minor 
extremity is involved, while a 30 percent rating is assigned 
if the major extremity is involved.  Nonunion in the lower 
half of the radius, with false movement, loss of bone 
substance, and marked deformity, is assigned a 30 percent 
rating for the minor extremity and a 40 percent rating for 
the major extremity.  38 C.F.R. § 4.71a, Code 5212.  

When limitation of motion in a wrist is manifested by palmar 
flexion limited in line with the forearm or by dorsiflexion 
less than 15 degrees, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

If a wrist has unfavorable ankylosis, in any degree of palmar 
flexion, or with ulnar or radial deviation, a 50 percent 
evaluation is assigned if it is the major wrist and a 40 
percent evaluation is assigned if it is the minor wrist.  For 
ankylosis of a wrist in any other position except favorable, 
the assigned ratings are 40 percent for the major wrist and 
30 percent for the minor wrist.  Ankylosis that is favorable 
in 20 to 30 degrees dorsiflexion in the major wrist is 
assigned a 30 percent evaluation, while in the minor wrist it 
is assigned a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

Evaluation of disability involving the ulnar nerve is based 
on the degree of paralysis present.  If there is complete 
paralysis, as manifested by "griffin claw" deformity, due 
to flexor contraction of the ring and little fingers, and 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, and inability to spread the fingers (or 
reverse) or to adduct the thumb; and flexion of wrist 
weakened; a 60 percent evaluation is assigned if the major 
hand is involved or a 50 percent evaluation is assigned if 
the minor hand is involved.  For incomplete paralysis of the 
ulnar nerve, if severe, the evaluations are 40 percent for 
the major hand and 30 percent for the minor hand; if 
moderate, the evaluations are 30 percent for the major hand 
and 20 percent for the minor hand; and if mild, the 
evaluations are 10 percent for both the major and minor hand.  
38 C.F.R. § 4.123a, Diagnostic Code 8516.  Neuritis and 
neuralgia of the ulnar nerve are rated under Diagnostic Codes 
8616 and 8716, respectively.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  Tic douloureux, or 
trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  38 C.F.R. § 4.124.  

Analysis

In reviewing the veteran's claim, the Board has considered 
the various diagnostic codes under which his residuals of a 
right wrist fracture may be evaluated.  The clinical findings 
show that there is traumatic arthritis in the veteran's right 
wrist, for which a 10 percent rating is assigned under 
Diagnostic Codes 5010.  No higher schedular rating exists for 
arthritis of one major joint.  A rating greater than 10 
percent is not warranted for the veteran's right wrist 
disability under Diagnostic Codes 5211 and 5212 because the 
evidence does not show that there is nonunion of the ulna in 
the lower half or that there is nonunion of the radius in the 
lower half.  Inasmuch as the highest schedular rating for 
limitation of motion in a wrist, under Diagnostic Code 5215, 
is 10 percent, the veteran cannot receive a higher rating for 
his right wrist disability on the basis of limited motion in 
the wrist.  Because the evidence does not indicated the 
presence of ankylosis in the right wrist, a higher rating is 
not warranted under Diagnostic Code 5214.  

While the veteran claims that his right wrist disability 
should be assigned a rating greater than 10 percent because 
of ulnar neuropathy, which he argues is related to his right 
wrist fracture, the clinical findings demonstrate that any 
sensory impairment as might be associated with the wrist 
fracture is comparable to no more than mild incomplete 
paralysis.  Therefore, even if the veteran's neuropathy of 
the right hand were considered to be a residual of his right 
wrist fracture, the evidence fails to establish that a rating 
greater than 10 percent may be assigned.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the veteran complains of pain and weakness in his right 
wrist, the Board does not find that such pain and weakness 
has resulted in functional disability in excess of that 
contemplated in the 10 percent evaluation already assigned.  
The evidence indicates that the range of motion and strength 
in the wrist are only minimally reduced, and that he had 
excellent pinch, hook, grasp, and opposition in the right 
hand.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the veteran's right 
wrist disability on the basis of functional disability.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) which provide that 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his residuals of a right wrist 
fracture and there is no indication that they have presented 
a marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action. VAOPGCPREC 6-96 (1996). 

In view of the foregoing, the veteran's appeal for an 
increased rating for his right wrist disability is denied.  


ORDER

An increased rating for residuals of a right wrist fracture 
is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



